        Case 1:14-cr-00581-PKC Document 120-1 Filed 04/06/20 Page 1 of 4




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------                       X

  UNITED STATES OF AMERICA                                        FINAL ORDER OF FORFEITURE

                   -v.-                                           14 Cr. 581 (PKC)

  LEONARD MARCHETTA,

                               Defendant.

  ------------------------------------                       X
               WHEREAS, on or about December 15, 2015, the Court entered a Consent

Preliminary Order of Forfeiture as to Specific Prope1ty/Money Judgment (the "Preliminary Order

of Forfeiture") (D.E. 68), which imposed a Forfeiture Money Judgment against LEONARD

MARCHETTA (the "Defendant") and forfeited to the United States all right, title and interest of

the defendant in the following property:

                          i.       $35,526 in United States currency seized on July 27, 2013

(the "Residence Funds")

                          n.       $7,500 in United States currency in Safe Deposit Box #44, T.D.
                                   Bank
                          iii.     TD Bank, Acct. #79245606, VL: $9,207.46
                          1v.      TD Bank, Acct. #4282578794, VL: $24,282.61
                          v.       $15,000 in United States currency in Safe Deposit Box #578, T.D.
                                   Bank
                          vi.      $10,670 in Safe Deposit Box #581, T.D. Bank
                          vii.     TD Bank, Acct. #4249216840, VL: $3,920.21

(the "TD Bank Funds")

(collectively, the "Specific Property");

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States' intent to dispose of the Specific Property, and the requirement that any
        Case 1:14-cr-00581-PKC Document 120-1 Filed 04/06/20 Page 2 of 4




person asse1ting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(l), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government's intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

                WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Residence Funds was posted on an official government internet site (www.forfeiture.gov)

beginning on February 15, 2019 for thitty (30) consecutive days, through March 16, 2019, pursuant

to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on April 6,

2020 (D.E. 119);

                WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the TD Bank Funds was posted on an official government internet site (www.forfeiture.gov)

beginning on December 19, 2017 for thirty (30) consecutive days, through January 17, 2018,

pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court

on April 6, 2020 (D.E. 118);



                                                   2
         Case 1:14-cr-00581-PKC Document 120-1 Filed 04/06/20 Page 3 of 4



               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

               WHEREAS, the Defendant is the only person and/or entity known by the

Government to have a potential interest in the Specific Property;

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited prope1ty if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADTIJDGED AND DECREED THAT:

                1.     All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.      The United States Marshals Service (or its designee) shall take possession

of the Specific Prope1ty and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).




                                                   3
       Case 1:14-cr-00581-PKC Document 120-1 Filed 04/06/20 Page 4 of 4




              4.     The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander Wilson, Chief, Money Laundering

and Transnational Criminal Enterprises Unit, United States Attorney's Office, Southern District

of New York, One St. Andrew's Plaza, New York, New York 10007.

Dated: New,Yprk~wYork
          L-f _ · , 2020
           I
                                                    SO ORDERED:




                                                   HONORABLE P. KEVIN CASTEL
                                                   UNITED STATES DISTRICT JUDGE




                                               4
